The Court intimated that they took the law to be as stated by the District Attorney; but observed the prisoner should have the benefit of the objection raised by his counsel in arrest of judgment, or on a motion for a new trial.
The trial proceeded, and D. Graham raised another objection;
He contended, that in petit larceny, all were principals —there could be no accessaries either before or after the fact; and that the defendant therefore could not be convicted as a receiver: that the evidence before the was, that the defendant counselled the boy to take the box of candles ; in accordance with his counsel and direction, he did bring it. It was a petit larceny in both, and the defendant is guilty as principal, and not as receiver.
In petit larce"y. alJ are principals. To counsel °f candles of he does steal ^he?’ ” t£eI°"
The jury was directed to pass upon the prisoner upon the evidence before them; the objection being saved to be considered by the Court.
The jury immediately delivered in a verdict of guilty, against the defendant.
The Court subsequently decided the objection good.